Me. Justice Wole
delivered Jie opinion of the court.
The error alleged in this appeal is that the judgment is contrary to the evidence, and to sustain this assignment the appellant maintains that the only proof of a sale of milk, conceded to be adulterated, was the testimony of the inspector of the Sanitation Department. The appellant insists that it would be very dangerous to accept the uncorroborated evidence of such an official. There is, however, nothing in the law requiring’ the testimony of an inspector to be cor*26roborated. Section 18 of the Law of Evidence (1905) says that the direct evidence of one witness who is entitled to full credit is sufficient for proof of any fact. It is no attack on a man’s credibility to say that he is an inspector trying to convict to make his position secure. Similar arguments could be made against any police officer. ."Whether an official has been induced by his zeal of office to declare falsely, is a question of his credibility, and by the general law and the repeated decisions of this court such credibility is a matter for the trial court. Where a witness declares positively to a sale of milk and the only proof against such sale is dubious statements of a loan of milk, there is very little room for doubt after a conviction by the court below.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.